News 400 Somerset St., New Brunswick, NJ 08901 732.342.7600 MAGYAR BANCORP, INC. ANNOUNCES THIRD QUARTER FINANCIAL RESULTS New Brunswick, New Jersey, July 26, 2010 – Magyar Bancorp (NASDAQ: MGYR) (the “Company”), parent company of Magyar Bank, reported today the results of its operations for the three and nine months ended June 30, The Company reported net income of $3.5 million for the three months ended June 30, 2010, compared to a net loss of $2.8 million for the three months ended June 30, 2009. Net income for the nine months ended June 30, 2010 increased $10.0 million to $3.8 million from a net loss of $6.2 million for the nine months ended June 30, 2009. The Company reported basic and diluted earnings per share of $0.61 and $0.66 for the three and nine months ended June 30, 2010, respectively. For the three and nine months ended June 30, 2009, the basic and diluted losses per share were ($0.48) and ($1.08), respectively. “Our third quarter results mark our fourth consecutive quarter of positive earnings in a very challenging environment,” stated John S. Fitzgerald, President and Chief Executive Officer. He added, “These results continue to demonstrate that our strategy of focusing on the bottom line and efficiently resolving credit issues is producing results.” Mr.
